DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this application.
Claim 12 is amended.
Claim 17 is new.
Response to Arguments
Applicant’s arguments, see pages 1-6, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1-16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Oshikiri (2017/0231451).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oshikiri (2017/0231451) in view of Hasuo (JP 2017108578A) (hereinafter “Hasuo”) and Hoyer-Ellefsen (4,340,830).
Regarding claim 12, Oshikiri discloses a C-shaped stator core (fig.1, 44) for a brushless motor (fig.1, [0020]), the stator core comprising a back (back of , fig.1) and first (arm of 45, fig.1) and second arms (arm of 45 fig.1), at least one of the first and second arms including a protrusion (75, fig.1), and wherein the protrusion (75, fig.1) of the C-shaped stator core (45, fig.1) cooperates with a frame (38, fig.1), to control the a clearance (opening of rotor 37, fig.1) between the stator (36, fig.1) and rotor assembly of the brushless motor (37, fig.1), Oshikiri does not disclose wherein the stator core is formed of a plurality of layers, the layers held together by a weld located within or adjacent to the protrusion, rotor assembly of the brushless motor defined at least in part by a bearing assembly of the rotor assembly. 
Hasuo teaches wherein the stator core is formed of a plurality of layers (fig1-4:100), the layers held together by a weld (21, 31) located within or adjacent to the protrusion (fig.3, 4 and [0047, 0055]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Oshikiri to include the stator lamination of Hasuo to provide the advantage of improved energy efficiency and prevent eddy current occurrence (Hasuo [0007, 0048]). However, Oshikiri and Hasuo does not disclose frame that is molded as a single object and includes an impeller shroud.
Hoyer-Ellefsen teaches rotor assembly (rotor 48, see fig.1) of the brushless motor defined at least in part by a bearing assembly (58, 60, fig.1 col 5, lines 41-50) of the rotor assembly (rotor 58, fig.1). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Oshikiri and Hasuo to include the bearing assembly of Hoyer-Ellefsen to provide the advantage of electric motor with improved assembly and economical to manufacture.
Regarding claim 13, Oshikiri, Hasuo and Hoyer-Ellefsen disclose the stator core of claim 12, wherein each arm (Oshikiri arm of 45, fig.1) of the stator core includes a respective protrusion (Oshikiri fig.1, 75), and the stator core comprises a plurality of layers (Hasuo see fig.1-4, laminated body 10) or laminations (Hasuo fig.1-4:100) held together by a respective weld (Hasuo 21, 31) located within each of the protrusions (Hasuo fig.3, 4 and [0047, 0055]). 
Regarding claim 14, Oshikiri, Hasuo and Hoyer-Ellefsen disclose the stator core of claim 12, wherein the protrusion (Oshikiri see fig.1, 75) extends along the axial length of the stator core (Oshikiri 36, fig.1).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A brushless motor comprising: a frame, wherein the frame is molded as a single object and includes an impeller shroud; a rotor assembly comprising a shaft, a rotor core and a bearing assembly, the bearing assembly being mounted to the frame, the bearing assembly and the frame cooperating to define a radial position of the rotor assembly within the frame; and at least one stator comprising a C-shaped stator core, the stator core comprising a back and first and second arms; wherein at least one of the first and second arms includes a protrusion, the frame and the protrusion cooperating to define a radial position of the at least one stator relative to the frame to inhibit radial movement of the stator core towards the rotor assembly. Claims 2-11, 16 and 17 are allowed based on their dependency on claim 1.
Regarding claim 15, the prior art of record in combination does not disclose the limitation: A brushless motor comprising: a frame, wherein the frame is molded as a single object and includes an impeller shroud; a rotor assembly comprising a shaft, a rotor core and a bearing assembly, the bearing assembly being mounted to the frame and defining a radial position of the rotor assembly within the frame; and at least one stator comprising a C-shaped stator core, wherein the C-shaped stator core includes a back and first and second arms, at least one of the first and second arms including a protrusion that cooperates with the frame to position the at least one stator relative to the rotor core, wherein the stator core is formed of a plurality of layers, the layers held together by a weld located within or adjacent to the protrusion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839        

/KEVIN J COMBER/Primary Examiner, Art Unit 2839